Citation Nr: 0809918	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-24 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right foot and ankle 
disability, to include Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 1946 
and from October 1950 to November 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to right Achilles tendonitis, 
previously claimed as a right foot and ankle disorder.  

In June 2007, the veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is of record.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

In July 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of service connection for a right foot and ankle 
disability, to include Achilles tendonitis.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  
In February 2004, the veteran appointed the Georgia 
Department of Veterans Services as his representative.  See 
February 2004 Appointment of Veterans Service Organization as 
Claimant's Representative form (VA Form 21-22).  Upon review 
of the record, it does not appear that the representative was 
given an opportunity to submit argument or procedural 
documents in support of the veteran's claim after the Appeals 
Management Center (AMC) had completed the remand development 
in the case.  When an appellant appeals to the Board, he or 
she "will be accorded full right to representation in all 
stages of an appeal by a recognized organization, attorney, 
agent, or other authorized person."  38 C.F.R. § 20.600 
(2007).  When an appellant has appointed a representative, 
the RO must afford that representative the opportunity to 
execute a VA Form 646, prior to certification of the appeal 
to the Board "in all instances."  VA Adjudication Procedure 
Manual, M21-1, Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. 
§ 20.600 (2007).  In order to comply with due process of law, 
the veteran's representative must be provided the opportunity 
to review the record and offer written argument on the 
veteran's behalf.  

Accordingly, the case is REMANDED for the following action:  

1.  Forward the claims folder to the 
Georgia Department of Veterans Services 
and afford the organization an 
opportunity to review the claims folder 
and submit a VA Form 646 on behalf of the 
veteran.  All efforts made should be 
documented and incorporated into the 
claims file.  Notification of this action 
should be sent to the veteran and 
documented in the claims file.  

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



